24 F.3d 249NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ramon SANCHEZ-GUEVARA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70661.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1994.*Decided May 13, 1994.

1
Before:  NOONAN and T.G. NELSON, Circuit Judges and EZRA**, District Judge


2
MEMORANDUM***


3
Ramon Sanchez-Guevara, a native and citizen of Nicaragua, entered the United States without inspection on October 26, 1988.  Ordered to show cause why he was not deportable, he conceded deportation and requested asylum and withholding of deportation.  The Immigration Judge found Sanchez-Guevara's testimony about his desertion from the military to be incredible and denied his requests for asylum and withholding, and granted him voluntary departure.  Sanchez-Guevara appealed to the Board of Immigration Appeals.


4
The Board dismissed the appeal, even though it disagreed with the Immigration Judge's credibility findings.  The Board found that Sanchez-Guevara was unable to establish that the Sandinistas had imputed a political opinion to him because of his desertion or his past refusals to participate in their activities, as required by  INS v. Elias-Zacarias, 112 S.Ct. 812 (1992).  The Board decided, therefore, that Sanchez-Guevara had failed to establish the well-founded fear of persecution required for eligibility for asylum or the clear probability of persecution necessary for withholding of deportation.


5
Substantial evidence supports the Board's findings.  Consequently, the petition is DENIED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3